United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
CENTER FOR HUMAN RESOURCES,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-878
Issued: December 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 5, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 14, 2007, denying her claim for a
recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
April 29, 2005.
FACTUAL HISTORY
This case was before the Board on a prior appeal.1 By decision dated September 6, 2007,
the Board found the Board-certified neurologist selected as a referee examiner, Dr. Lee Dresser,
1

Docket No. 07-914 (issued September 6, 2007).

had failed to provide an opinion on the issue of whether appellant was totally disabled as of
April 29, 2005 due to an employment-related condition. The case was remanded to properly
resolve the conflict in the medical evidence. The history of the case is provided in the prior
decision and is incorporated herein by reference.
By letter dated September 26, 2007, the Office requested that Dr. Dresser provide a
supplemental report (outgoing). It asked Dr. Dresser for an opinion as to whether appellant had
reflex sympathetic dystrophy (RSD) or chronic pain syndrome casually related to her
employment and to discuss her current disability. In addition, the Office also asked whether total
disability from April 29, 2005 to the present was causally related to the accepted conditions of
bilateral carpal tunnel syndrome, tenosynovitis of the hand/wrist or closed dislocated cervical
vertebrae.2
In a report dated October 29, 2007, Dr. Dresser stated that appellant’s upper extremity
pain did not meet the criteria for RSD. He reported the bilateral carpal tunnel syndrome was
appropriately treated with surgery in 2002 and there was no clear evidence appellant had sarcoidrelated peripheral nerve dysfunction. Dr. Dresser stated appellant’s current disability “exceeds
that related to her past diagnoses of carpal tunnel syndrome and tenosynovitis of the hand and
wrist.” He indicated appellant’s current disability was largely due to chronic pain, which was
likely due to tenosynovitis and arthritis, magnified by her depression. Dr. Dresser also stated
appellant may have an element of somataform or conversion disorder, and less likely
malingering. With respect to disability on April 29, 2005, he stated, “I do not believe her total
disability, which she incurred on April 29, 2005, is related to her bilateral carpal tunnel
syndrome or any dislocated cervical vertebrae. Appellant is limited by tenosynovitis and likely
some element of arthritis of her hands and cervical spine strain.” Dr. Dresser completed a work
capacity evaluation (Form OWCP-5c) and indicated appellant could work four hours per day
with restrictions.
By decision dated November 14, 2007, the Office denied the claim for a recurrence of
disability. It stated the referee’s findings indicated the accepted conditions had not developed
into a complex regional pain syndrome and also appellant was able to work four hours per day.
LEGAL PRECEDENT
When the Office refers appellant to a referee examiner for the purpose of resolving a
conflict in the medical evidence pursuant to 5 U.S.C. § 8123(a), it has a responsibility to secure a
medical report that properly resolves the conflict.3 When the opinion from the referee examiner
requires clarification or elaboration, the Office must further develop the medical evidence until
the conflict is properly resolved.4
2

The closed dislocated cervical vertebrae condition was accepted pursuant to another claim, OWCP File No.
xxxxxx084. An April 1, 2003 statement of accepted facts for the current claim indicated that bilateral
de Quervain’s syndrome was also an accepted condition.
3

See Thomas Graves, 38 ECAB 409 (1987).

4

Id.

2

ANALYSIS
The Office sought clarification from Dr. Dresser on the issue of whether the disability
commencing April 29, 2005 was employment related. The October 29, 2007 report from
Dr. Dresser stated that he did not believe the total disability commencing April 29, 2005 was
related to bilateral carpal tunnel syndrome or a dislocated cervical vertebrae. However, this
response does not recognize that tenosynovitis of the hand/wrist is also an accepted condition in
this case. The September 26, 2007 letter to Dr. Dresser specifically included tenosynovitis as an
accepted employment-related condition. With regard to tenosynovitis, he does indicate whether
appellant’s current disability was at least in part related to the condition. Dr. Dresser does not
clearly state whether he believed appellant was totally disabled as of April 29, 2005 due to the
tenosynovitis or whether there was any period of subsequent total or partial disability causally
related to the accepted tenosynovitis. It is also noted that he again referred to arthritis of the
hand. As the Board pointed out in its prior decision, Dr. Dresser appeared to find that
osteoarthritis was employment related in his August 23, 2006 report. He did not clarify this issue
in his October 29, 2007 report.
The case must be remanded to resolve the conflict. The referee physician should provide
a rationalized opinion as to an employment-related disability for the light-duty job on or after
April 29, 2005. The accepted conditions should be clearly stated in the statement of accepted
facts, all of the accepted employment-related conditions must be discussed by the physician and
an opinion as to whether a diagnosis of arthritis is employment related should also be provided.
After such further development as the Office deems necessary, it should issue an appropriate
decision.
CONCLUSION
The additional report from the referee examiner did not resolve the conflict and the case
is remanded for additional development.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 14, 2007 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: December 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

